Citation Nr: 1602072	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  09-18 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to service connected disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1968 to February 1970 and from January 1991 to March 1991.  Following service, he trained with the Army Reserves.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision for the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for his chronic lower back pain.  For the following reasons, the Board finds an additional remand is warranted for further evidentiary development. 

A review of the record reveals the following:

In January 2007, the Veteran's treating orthopedist determined that the Veteran suffered from degenerative lumbar disc disease as a result of his service-related activities.  In making this determination, the orthopedist did not offer any rationale for his conclusion. 

In July 2007, radiology scans determined the Veteran suffered from scattered degenerative changes within the lumbar spine. 

In March 2014, the Veteran underwent a Compensation and Pension examination in which he was diagnosed with intervertebral disc syndrome.  The examiner determined the Veteran's intervertebral disc syndrome was neither related to his time in service, nor secondarily related to any of the Veteran's service-connected diseases.  As evidence for this determination, the examiner pointed to the fact that the Veteran did not report any back pain while in service, and the Veteran's back pain did not commence until many years after service.  Similarly, the examiner determined the Veteran's lower back pain was not related to his service-connected disabilities.

In making these determinations, however, the examiner did not discuss the Veteran's private treating orthopedist's January 2007 conclusion that the Veteran's chronic lower back pain was related to the Veteran's active duty service. 

The Board finds that the VA examination and opinion discussed above is inadequate, and therefore a remand is necessary in order to provide an addendum opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate).  The Board notes that medical opinions are regarded as more probative when they include clear conclusions and supporting data with a reasoned analysis connecting the data and the conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this case, the VA opinion of record failed to discuss all the pertinent evidence. 

In light of the above, an addendum opinion is necessary for a full and thorough discussion of all the pertinent evidence.  In this regard, the examiner is reminded that an exam can be found adequate only if the examiner clearly and rationally considered all procurable and assembled evidence in arriving at a conclusion.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who completed the March 2014 examination for an addendum opinion regarding the Veteran's treating orthopedist's January 2007 determination that the Veteran's lower back pain was related to the Veteran's time in service.  

2.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective actions.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




